DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2022 has been entered.
Response to Amendment
The amendment, filed 01/11/2022, details claim 1 being amended and claims 2-7, 9, 11, 13-15, 17-19, and 21-35 being cancelled.  Claims 1, 8, 10, 12, 16, and 20 are currently pending examination.
The amendment is sufficient in overcoming the previously indicated grounds of rejection under 35 USC 103.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, 12, 16, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rawlings (U.S. Publication 2008/0011733) in view of Mulders (DE102004050887A1; machine translation attached).
Regarding claim 1, Rawlings discloses an exterior rear-view mirror assembly (10; Title; Figures 1-5) for a motor vehicle (title-vehicular; Figure 1, vehicle 12) having a power supply (See at least Figure 2 and paragraphs 0016 and 0021; power supply via 24, 26), said exterior rear view mirror assembly (10) comprising:

    PNG
    media_image1.png
    600
    844
    media_image1.png
    Greyscale

a bracket (15) secured to the motor vehicle (12) (Paragraph 0016);
a housing (14) mounted (Fig. 2) to said bracket (15), said housing defining a primary opening facing rearward (Fig. 2 showing an opening within housing 14; such opening faces rearward relative to vehicle 12 of Figure 1);
a backing plate (20) movably attached (Fig. 2) to said housing (14) (paragraph 0016; tilt actuator assembly 16 mounted to 18, which is attached to housing 14, is used to adjust orientation of plate 20);
a reflective element (22-para.0017 discloses reflective element 22 being a mirror “for example, a coated glass or reflective polymer”) fixedly secured to said backing plate and movable therewith (22 is secured to backing plate 20 and movable therewith-paragraphs 0016-0017; that is reflective element assembly 21, includes reflective element 22, where reflective element carrier or backing plate 20 mounts the reflective assembly 21);

    PNG
    media_image2.png
    533
    552
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    642
    543
    media_image3.png
    Greyscale

a heating device (32-heater pad; paragraph 0017) (Fig. 3 or 4) having a heatable element (36, para. 0021-‘array of electrically-conductive tracings’) disposed between the backing plate (20) and the reflective element (22) (See Figure 3) (See also paragraph 0024, heater tracing 36 is “incorporated into the obverse face 64 and adapted for defrosting and defogging the reflective element”), wherein said heatable element (36) is electrically connected to electrical contacts of the power supply (Figure 4 and paragraph 0024-leads 38, 45, 49, 39, 41, 47, etc.), 

    PNG
    media_image4.png
    523
    543
    media_image4.png
    Greyscale

Rawlings discloses the heatable element (36) being arranged around a window (30’) such that defrosting and defogging occurs (para. 0024, states that element 36 is “adapted for defrosting and defogging the reflective element 22.”).
Rawlings is silent on the heatable element being routed around a camera light window such that conductive paths of the heatable element are concentrated in a region surrounding the camera light window in order to generate a higher heating output in comparison to other portions of the heatable element.

    PNG
    media_image5.png
    490
    510
    media_image5.png
    Greyscale

Figure of Mulders

Mulders teaches that it is known in the art of vehicle mirror assemblies (para. 0001) (Figure) for the mirror (3) to include a camera light window (camera 1; paragraph 0005 and 0011; blind spot camera system) and for the heatable element (5) to be routed around the camera light window (1) such that conductive paths of the heatable element are concentrated in a region surrounding the camera light window in order to generate a higher heating output in comparison to other portions of the heatable element (para. 0014; “the mirror surface with exception a defined area section around the beam path of the optical module is provided with heating conductor tracks”) (para. 0015; the “cut-out surface section around the beam path…is preferably dimensioned in such a way that an image recording in the defined monitoring area is unhindered.”) (see also paragraphs 0023-0025) (Here, the heatable element 5 is disposed, relative to the camera 1, in a sinusoidal manner, such that the number of windings in the “Region Surrounding Camera 1” is more than the number of windings in the above annotated “other portion.”  As more windings are present in the region surrounding the camera, as compared to the other portion, the heatable element 5 is considered concentrated in this region.  Furthermore, as more windings are present in this region, this region would experience a higher heating output in comparison to other portions).
The advantage of combining the teachings of Mulders is that in doing so would provide a camera system that enables blind spot detection, which aids the driver in ascertaining the presence of objects (para. 0002), as well as, providing a means for heating the region around the camera in order to prevent the formation of condensation, which could cause damage to the camera (para. 0023).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Rawlings, with Mulders, by adding to the heated mirror assembly, as well as, modifying the heatable element of Rowlings, with the teachings of Mulders, in order to provide a camera system that enables blind spot detection, which aids the driver in ascertaining the presence of objects (para. 0002), as well as, providing a means for heating the region around the camera in order to prevent the formation of condensation, which could cause damage to the camera (para. 0023).
Regarding claim 2, the primary combination, as applied in claim 1, teaches each claimed limitation.
Rawlings further discloses the information element being selected from a group consisting of a letter, a logo, and icon and a sign (para. 0017; 30 is a turn signal element for turn signal indication, 30 is, therefore, an icon or a sign).
Regarding claim 10, the primary combination, as applied in claim 1, teaches each claimed limitation.
Rawlings further discloses the heating device (32) has contact with the reflective element (22) (32 at least partially, directly or indirectly contacts reflective element 22; Furthermore, Para. 0024 discloses that heatable element 36 is adapted for defrosting and defogging reflective element 22, thereby requiring thermal contact).
	Regarding claim 12, the primary combination, as applied in claim 1, teaches each claimed limitation.
Rawlings further discloses wherein the backing plate (20) provides a substrate on which the heating device (32) is applied (See Figure 3 and para 0016; 21, which includes 32 is mounted to 20).
	Regarding claim 16, the primary combination, as applied in claim 1, teaches each claimed limitation.
Rawlings further discloses wherein said heating device (32, including heatable element 36) is provided with power by a contact pair (see para 0030 and Figure 6; 36 supplied power via contact pairs 40/41/47).
Regarding claim 20, the primary combination, as applied in claim 1, teaches each claimed limitation.
Rawlings further discloses wherein said heating device is flat (See either figure 3 or 4).
Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rawlings (U.S. Publication 2008/0011733) in view of Mulders (DE102004050887A1; machine translation attached), and in further view of Zorn (U.S. Patent 5821501).
Regarding claim 8, the primary combination, as applied in claim 1, teaches each claimed limitation except for wherein the reflective element comprises a chromium-based reflective coating.
Zorn teaches that it is known in the art of heated mirrors (title; Figures 1-2) for a reflective element (mirror glass 1) to comprise a chromium-based reflective coating (chromium coating 2-Col. 3, lines 30-32).
The advantage of combining the teachings of Zorn is that in doing so would provide a transparent and conductive coating on the reflective element (Col. 3, lines 30-32).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Rawlings, as modified by Mulders, with Zorn, by adding to the reflective element of Rawlings, with the teachings of Zorn, to provide a transparent and conductive coating on the reflective element (Col. 3, lines 30-32).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761